Citation Nr: 0623931	
Decision Date: 08/09/06    Archive Date: 08/18/06

DOCKET NO.  04-00 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral 
shoulder disorder.

2.  Entitlement to service connection for a bilateral hand 
disorder.

3.  Entitlement to service connection for a bilateral wrist 
disorder.

4.  Entitlement to an initial, compensable rating for 
bilateral pes planus. 

5.  Entitlement to an initial, compensable initial rating for 
uterine fibroids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active military service from March 1979 to 
November 2001.    

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a November 2002 rating decision in which 
the RO granted service connection and assigned a 
noncompensable rating, each, for bilateral pes planus and for 
uterine fibroids, each effective November 2, 2001.  In the 
same decision, the RO denied service connection for a 
bilateral shoulder disorder, for a bilateral hand disorder, 
and for a bilateral wrist disorder.  The veteran filed a 
notice of disagreement (NOD) in May 2003, and the RO issued a 
statement of the case (SOC) in October 2003.  The appellant 
filed a substantive appeal (via VA Form 9, Appeal to Board of 
Veterans' Appeals) in December 2003.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for 
bilateral pes planus and uterine fibroids, the Board has 
characterized these matters in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

For the reasons expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.





REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify her of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above, the Board finds 
that all notification action needed to render a fair decision 
on the claims on appeal has not been accomplished.  

Review of the claims file reveals that the RO did not issue 
VCAA compliant notice a pertinent notice letter prior to the 
November 2002 rating action on appeal with respect to the 
claims for service connection a bilateral shoulder disorder, 
for a bilateral hand disorder, and for a bilateral wrist 
disorder.  Moreover, after the November 2002 rating action on 
appeal, the RO did not provide VCAA compliance notice with 
respect to the matters of higher initial ratings for 
bilateral pes planus and for uterine fibroids, or the claims 
for service connection for a bilateral hand disorder and for 
a bilateral wrist disorder.  

While the RO issued several letters during the pendency of 
the appeal, none specifically include reference to the 
service connection and initial rating claims on appeal.  

Hence, a remand of these matters for full compliance with the 
VCAA's notice requirements is warranted.  The RO's notice 
letter to the veteran should explain that she has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2005) (amending the relevant statute to clarify that VA may 
make a decision on the claim before the expiration of the 
one-year VCAA notice period).  The RO's letter should also 
invite the veteran to submit all pertinent evidence in her 
possession, and ensure that its notice to her meets the 
requirements of the Court's recent decision in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
appropriate. 

After providing the required notice, the RO should obtain any 
additional evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159 (2005).

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  In 
adjudicating the claims for higher initial rating for 
bilateral pes planus and for uterine fibroids, the RO must 
document its consideration of whether "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), pursuant to Fenderson, is 
appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:   

1.  The RO should furnish the appellant 
and her representative a letter providing 
notification of the duties to notify and 
assist imposed by the VCAA specifically 
as regards the claims on appeal.  The 
letter should include identification of 
the type of evidence needed to 
substantiate each claim.  To ensure that 
the duty to notify the appellant what 
evidence will be obtained by whom is met, 
the RO's letter should request the 
appellant to provide sufficient 
information and, if necessary, 
authorization, to enable VA to obtain any 
additional medical records pertaining to 
any matter on appeal that are not 
currently of record.

The RO should also invite the appellant 
to submit all pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO should 
ensure that its letter meets the 
requirements of the recent decision in 
Dingess/Hartman (cited to above), as 
appropriate.  

The RO's letter should clearly explain to 
the appellant that she has a full one-
year period to respond (although VA may 
decide the claim within the one-year 
period).

2.  If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
(to specifically include that submitted 
to the Board after the RO certified the 
appeal) and legal authority.  In 
adjudicating the claims for higher 
initial ratings for bilateral pes planus 
and for uterine fibroids, the RO must 
document its consideration of whether 
"staged rating", pursuant to Fenderson, 
cited to above, is appropriate.

5.  If any benefits sought on appeal are 
not granted, the RO must furnish to the 
appellant and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These matters must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
or the Court for additional development or 




other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).


